            Case 7:18-cv-08502-KMK Document 49 Filed 07/10/20 Page 1 of 1




                       LEEDS BROWN LAW, P.C.
                                   One Old Country Road, Ste. 347
                                       Carle Place, NY 11514
                                          (516) 873-9550

________________________________ Attorneys at Law________________________________

                                                    July 10, 2020
Via ECF
Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10607

Re:   O’Hara v. Board of Cooperative Educational Services of Southern Westchester, et.al
      Docket No.: 18-CV-8502 (KMK)(LMS)

Dear Judge Karas:

       This office represents Plaintiff Kathleen O’Hara in the above-referenced action. As per Your
Honor’s order, dated June 29, 2020, directing Plaintiff to identify if the Action is being further
prosecuted. As per Plaintiff, there will not be a further Amended Complaint.

       Counsel for Plaintiff thanks Your Honor for your attention and consideration in this matter.

                                                    Best regards,

                                                    LEEDS BROWN LAW, P.C.

                                                                  /s/
                                                               Sean O’Hara

cc: All Counsel (Via ECF)




                                                   1
